Herlihy, J.
Appeal from, an award based upon a schedule loss of the right hand. The claimant prior to the accident on November 9, 1962 had a congenital absence of the distal phalanges of four fingers of the right hand and as a result of the accident he suffered traumatic amputation of right second and third fingers with nerve and tendon involvement, laceration extending from wrist to second web space down to the bone. The only medical testimony established that prior to the accident the claimant had adjusted his congenital hand condition so that he had a 100% use of it and that the 95% loss was attributable to the injuries received as a result of the accident. The carrier contends that medical reports by its doctors established that prior to the accident the claimant, because of the condition of his hand, had a substantial schedule loss, but it is quite apparent from reading the record that the basis of the medical reports referred to was the anticipation of another phase of compensation. In any event, the medical testimony which the board adopted constituted substantial evidence. Decision affirmed, with costs to the Workmen’s Compensation Board. Gibson, P. J., Reynolds, Taylor and Aulisi, JJ., concur.